Citation Nr: 0943173	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1967.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2009, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake specific 
development actions of an evidentiary and procedural nature.  
The AMC thereafter referred the case to the Remand & Rating 
Development Team (RRDT) located at the RO in Huntington, West 
Virginia.  Following attempts to complete the requested 
actions, the case has since been returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

In the body of its prior remand, the Board in referencing the 
veteran's hearing testimony of June 2008 noted that the 
Veteran reported having sought and received treatment for 
PTSD from Peter Sharp at a VA facility, the Vet Center in 
Oklahoma City, Oklahoma, during 2005 and 2006.  However, in 
the indented, action paragraphs and specifically, in indented 
paragraph number two of the January 2009 remand, the Board 
erroneously directed the AMC to obtain records from the Vet 
Center located in Muskogee, Oklahoma, and on remand, the RRDT 
failed to catch the Board's error, despite the fact that no 
Vet Center is situated in Muskogee.  

This matter turns on whether current disability of PTSD or 
other psychiatric disorder exists and whether any such 
disability had its origins in service or is otherwise related 
to the veteran's period of military service.  Notwithstanding 
the fact that a VA psychological examination in July 2009 
failed to identify the presence of PTSD, further action is 
needed to obtain the Vet Center records from Oklahoma City, 
to ascertain whether a diagnosis of PTSD was recorded during 
the period of treatment in 2005 and 2006 and, if so, further 
input from the VA psychologist is also needed.  Remand is 
necessary to undertake these actions.  

As well, it is noted that the July 2009 VA examination also 
disclosed the existence of a depressive disorder, not 
otherwise specified, and the examining psychologist reported 
as well that the diagnostic criteria for major depression 
were met in this case, but such was attributed by the 
psychologist to the veteran's alcohol abuse.  Notice is taken 
that, when a claimant makes a claim for a specific 
psychiatric disorder, such as here with the claim of PTSD, he 
is fundamentally seeking service connection for disability 
manifested by psychiatric symptoms, regardless of how those 
symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  On remand, adjudication of these 
included claims for service connection for a depressive 
disorder and major depression is to be undertaken, following 
clarification from the VA psychologist as to whether there 
are one or more depressive disorders in existence.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), with respect to the veteran's 
claims for service connection for PTSD, a 
depressive disorder not otherwise 
specified, and major depression.  

2.  Obtain for inclusion in the claims 
folder any and all records compiled at 
the Vet Center located in Oklahoma City, 
Oklahoma, 1024 NW 47th Street, Suite B, 
Oklahoma City, Oklahoma, in 2005 and 
2006.  Efforts to obtain such Federal 
records must continue until the AMC 
determines that the records do not exist 
or that further efforts to obtain same 
would be futile.  The Veteran should be 
notified in writing of any determination 
as to the unavailability of Federal 
records and he must then be afforded an 
opportunity to respond.  

3.  Once the actions requested in 
indented paragraphs one and two above are 
completed in full, then and only then 
should the report of a VA psychological 
examination/ opinion, dated July 2, 2009, 
as prepared by C. Rosko, Ph.D., be 
returned to Dr. Rosko, for the 
preparation of an addendum to her earlier 
report.  If Dr. Rosko is unavailable, or 
in the event that she wishes to further 
examine the Veteran, the Veteran should 
be accorded an additional VA examination 
for evaluation of the nature and etiology 
of his claimed psychiatric disorder(s).  
The veteran's claims file in its entirety 
must be furnished to Dr. Rosko or her 
designee for use in the study of this 
case.

Ultimately, Dr. Rosko or her designee is 
asked to clarify her earlier opinion as 
to the absence of PTSD, considering any 
obtained records from the Vet Center in 
Oklahoma City, as well as the nature of 
any depressive disorder, including major 
depression.  To that end, she or her 
designee is asked to provide a medical 
opinion as to the following:

(a)  If additional medical or psychiatric 
evidence is obtained pursuant to this 
remand (i.e., Vet Center records), is it 
at least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran suffers from PTSD related to his 
period of military service?  

(b)  What other, if any, acquired 
psychiatric disorder(s), including a 
depressive disorder and major depression, 
does the Veteran have and, if one or more 
of such disorders is present, is it at 
least as likely as not (50 percent or 
greater degree of probability) that any 
such disorder began during active service 
or is causally linked to any incident of 
military service?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report, as well as the 
reasons therefor.   

4.  Lastly, adjudicate the veteran's 
claim for service connection for PTSD, a 
depressive disorder, major depression or 
any other psychiatric disorder that is 
currently present.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights. No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


